Title: To Thomas Jefferson from James Workman, 15 November 1801
From: Workman, James
To: Jefferson, Thomas


Sir,
Alexandria, Novr. 15th. 1801—
This communication is addressed to you by one, who altho’ not a citizen of the American Republic, is nevertheless desirous of promoting her just interests from a long formed prepossession in her favor, as well as for various reasons derived from the present moral & political State of the World.
To me it appears that an increase of her Power, if it could be justly & honorably obtained would at this time be expedient, from the enormous augmentation of the military resources of those States with which she may, at no distant period, be obliged to contend.
Should France get possession of Louisiana & the Floridas, & pursue there her usual policy towards the Negroes, the fatal consequences in respect to the only vulnerable part of this Commonwealth, are too obvious to be mentioned.
Were the United States to take those Countries, that danger would not only be for ever removed; but the Congress might, in virtue of the right of Conquest, make such beneficial regulations respecting the Slaves, there, and enforce such laws against the perpetuity of Slavery, as would in time annihilate that odious condition. This would necessarily lead to similar measures in the adjoining States, & consequently to the total abolition throughout the Empire of an Establishment by which it is enfeebled, Endangered, contaminated & disgraced.
Louisiana & the Floridas would afford abundant choice of Districts, suitable in every respect for the settlement of Emancipated Negroes.
The consequences of this conquest would, of course be the loss of much American commercial property. The interest of merchants deserves, no doubt, considerable attention; but not to the detriment of all the rest of the community. A reduction in the price of grain, & the utmost losses that could arise from captures at Sea, could hardly be put in Estimation against the advantages derivable from the possession of these Territories.
But might not this lead to a breach with France?—Possibly it might. But such a breach, at all events, is not improbable. France will hardly forgive the past conduct of these States towards her; or forbear to resent it when a favorable opportunity offers. If you must quarrel with her, it is better to have your feeble flank defended. Most likely, however, the taking of Louisiana would prevent such a rupture, ‘tho otherwise probable. France will by this time consider the Spanish Colonies as her own; She would therefore be unwilling to leave the richest of them in such peril as they would be in, when such an Enemy as the American Republic was in possession of Louisiana. She would therefore naturally be desirous of mediating betwen it & her Ally, to save him (that is herself) from any farther loss.
The authority of Congress over Louisiana would not easily be shaken; & the command of the Navigation of the Mississipi, would for ever secure to the Union the Western States; Whereas, if France were mistress of that river, their adherence to the Empire might, in critical times, become Exceedingly precarious.
I have the honor to be, Sir, With the greatest respect, Yr. Most Obedient Servant,
James Workman.
